Citation Nr: 0730846	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  00-22 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim.

In October 2003, the Board remanded the case for additional 
development, and it has now been returned for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been completed to the 
extent permitted by the cooperation of the veteran.  Thus, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the veteran was 
previously represented by a private attorney in conjunction 
with his appeal.  However, in December 2003 he revoked his 
power of attorney for this individual.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects the veteran has 
been diagnosed with PTSD based upon his account of what 
occurred during his active service in the Republic of 
Vietnam.

3.  Official records confirm that the veteran had active 
service in Vietnam, during which his unit was attached to an 
area that came under enemy attack which utilized rockets and 
mortars, with an estimated 14 rounds impacted throughout the 
compound, and two casualties were sustained.


CONCLUSION OF LAW

Service connection is warranted for the veteran's PTSD.  
38 U.S.C.A. § 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004). However, because the VCAA was 
enacted in November 2000, subsequent to the rating decision 
that is the subject of this appeal, it was impossible to 
provide notice of the VCAA before the initial adjudication in 
this case.  VA's General Counsel has held that the failure to 
do so under such circumstances does not constitute error.  
See VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran 
was sent VCAA-compliant notification in June 2001, August 
2002, April 2004, August 2005, and March 2006.  Taken 
together, these letters informed the veteran of what was 
necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2006 letter informed 
the veteran of the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  His service 
personnel records have also been obtained and are on file.  
Further, a request was made to verify his account of in-
service stressors through the U.S. Army and Joint Services 
(JSSRC) Records Research Center, which responded in January 
2007.  The record also reflects that a VA examination was 
scheduled for this case in June 2007, but he failed to 
report.  Pursuant to 38 C.F.R. § 3.655, when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim without "good cause," the claim 
shall be rated based on the evidence of record.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

In addition, for the reasons stated below, the Board 
concludes that the veteran is entitled to a grant of service 
connection for his PTSD.  Accordingly, any deficiency with 
respect to the VCAA has been rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition to the rules of service connection noted above, 
the Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a grant of service connection for his 
PTSD.

The competent medical evidence reflects the veteran has been 
diagnosed with PTSD based upon his account of what occurred 
during his active service in the Republic of Vietnam.  As 
such, the resolution of this claim is dependent upon whether 
the record confirms his account of the purported in-service 
stressor(s) upon which this diagnosis is based.

The veteran's service personnel records, including his DD 
Form 214, confirm he had active service in the Republic of 
Vietnam.  Moreover, in January 2007 the JSSRC confirmed that 
the veteran's unit was attached to an area that came under 
enemy attack which utilized rockets and mortars, with an 
estimated 14 rounds impacted throughout the compound, and two 
casualties were sustained.  In short, at least one of his 
purported stressors has been confirmed through official 
channels.

The Board acknowledges that the October 2003 remand directed 
that if a stressor was verified, the veteran should be 
scheduled for a VA psychiatric or PTSD examination to 
determine whether any diagnosed PTSD is causally related to 
the confirmed stressor(s).  As already noted, such an 
examination was scheduled for June 2007, but the veteran 
failed to report.  Pursuant to 38 C.F.R. § 3.326(a), 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  No 
"good cause" appears to have been alleged for this failure 
to appear.  However, the provisions of 38 C.F.R. § 3.655 
mandate that in such circumstances the claim shall be rated 
based on the evidence of record.  

Here, as already indicated, multiple treatment records show a 
diagnosis of PTSD based upon what the veteran reported 
occurred while he was on active duty in the Republic of 
Vietnam, to include having been in "combat."  Granted, no 
competent medical opinion appears to be of record which 
relates that diagnosis solely to the specific elements of the 
confirmed stressor.  Nevertheless, the general accounts 
provided by the veteran regarding his experiences in Vietnam 
while being treated for his PTSD would appear to encompass 
the events confirmed by the JSSRC in January 2007, especially 
as it appears to be consistent with having been subject to 
combat conditions.  Therefore, even though the Board is not 
pleased by the veteran's failure to report for his scheduled 
examination without "good cause," it cannot ignore the fact 
that the medical and other evidence of record does tend to 
support his claim.

The Board further observes that in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Moreover, in 
Gilbert, supra, the Court stated that "a [claimant] need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the appellant, the 
Board finds that service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


